Order granting plaintiff’s motion for judgment on the pleadings modified on the law and facts by providing that the defendant indemnity company be given leave to serve an amended answer within ten days, and as so modified affirmed, without costs. Defendant indemnity company was not precluded from defending this action by the default of the contractor, and may attack the validity and the amount of the lien. (Aesehlimann v. Presbyterian Hospital, 165 N. Y. 296.) The denials by the defendant are insufficient. Defendant should have been given leave to amend. Kelly, P. J., Rich, Jaycox, Kapper and Lazansky, JJ., concur.